                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAI‘I



JOSE HENAO,                                    Case No. 16-cv-00646-DKW-RLP

             Plaintiff,
                                               ORDER DENYING MOTION FOR
      vs.                                      RELIEF FROM JUDGMENT

HILTON GRAND VACATIONS
COMPANY, LLC,

             Defendant.



      On October 6, 2017, this Court entered an Order granting Defendant Hilton

Grand Vacations Company, LLC’s (Hilton) motion for summary judgment. Dkt.

No. 26. Judgment was entered the same day. Dkt. No. 27. On November 6,

2017, Plaintiff Jose Henao filed a notice of appeal. Dkt. No. 30. That appeal is

still pending. On October 9, 2018, Henao filed the instant motion for relief from

judgment (“the motion”), pursuant to Fed.R.Civ.P. 60(b)(2), (3), and 62.1. Dkt.

No. 38. Because Henao’s appeal is pending, the Court lacks jurisdiction to grant

the motion. The Court does, however, have jurisdiction to deny the motion or

indicate whether it raises a substantial issue. Exercising that jurisdiction, the Court

DENIES the motion because Henao has failed to show that he is entitled to relief

under Rule 60(b)(2) or (3).

                                           1
                       PROCEDURAL BACKGROUND

      On December 6, 2016, Hilton removed Henao’s one-count Complaint of

retaliation in violation of the Hawaii Whistleblower Protection Act (HWPA). Dkt.

No. 1. On June 5, 2017, Hilton moved for summary judgment, asserting that,

because Henao was still employed by Hilton, he did not suffer an adverse

employment action. Dkt. No. 17.

      On October 6, 2017, this Court entered an Order granting Hilton’s motion for

summary judgment (“the October 6 Order”). Dkt. No. 26. Among other things,

this Court found that (1) an adverse employment action is an essential element of a

claim under HWPA, (2) the sole adverse employment action Henao identified as

occurring was his termination, (3) the evidence contradicted Henao’s assertion that

he was terminated on July 4, 2016, and (4) to the extent the evidence Henao

submitted in opposition to summary judgment was admissible, it failed to raise a

genuine issue of material fact as to whether Henao had been terminated. Judgment

was entered in favor of Hilton the same day. Dkt. No. 27.

      On November 3, 2017, Henao filed a motion for reconsideration of the

October 6 Order. Dkt. No. 28. Henao argued that he should be allowed to amend

his complaint in order to allege as an adverse employment action that Hilton had

suspended him. Henao asserted that his suspension was a fact this Court had found

in the October 6 Order. Shortly thereafter, the Court summarily denied the motion


                                         2
for reconsideration for various reasons, including Henao having “invented” the

fiction of the Court finding him to have been suspended. Dkt. No. 29.

       On November 6, 2017, Henao filed a notice of appeal. Dkt. No. 30. Both

parties assert that the appeal is still pending before the Ninth Circuit Court of

Appeals.

       On October 9, 2018, Henao filed the instant motion. Dkt. No. 38. Henao

argues that the motion is based upon newly discovered evidence. Specifically,

Henao relies upon (1) a declaration, dated March 1, 2018, from Leina’ala S.P. Isa

(“the March 2018 Isa Declaration”), (2) a declaration, dated October 5, 2018, from

Ruby Richardson (“the Richardson Declaration”), and (3) a decision in Maybin v.

Hilton Grand Vacations, LLC, Case No. 17-cv-00489 (DKW). On October 24,

2018, Hilton filed an opposition to the motion. Dkt. No. 41. In doing so, Hilton

submitted a declaration, dated October 16, 2018, from Leina‘ala Ahu-Isa (“the

October 2018 Isa Declaration”).1 Dkt. No. 40-1. On October 31, 2018, Henao

filed a reply in support of the motion. Dkt. No. 42.

                                  LEGAL STANDARD

       The Court may relieve a party from a final judgment or order for, inter alia,

“newly discovered evidence that, with reasonable diligence, could not have been


1
 Although the names on the March 2018 and October 2018 Isa Declarations are not identical, there
does not appear to be any dispute that the same individual signed the two declarations. Going
forward, the Court will refer to that individual simply as “Isa” herein.
                                               3
discovered in time to move for a new trial under Rule 59(b),” or fraud,

misrepresentation, or misconduct. Fed.R.Civ.P. 60(b)(2), (3). A Rule 60(b)

motion must be filed within a reasonable time, and, when relying on subsections (2)

or (3), “no more than a year after the entry of the judgment or order or the date of the

proceeding.” Fed.R.Civ.P. 60(c)(1).

      A party moving under Rule 60(b)(2) must show that the evidence relied upon

“(1) existed at the time of the trial, (2) could not have been discovered through due

diligence, and (3) was of such magnitude that production of it earlier would have

been likely to change the disposition of the case.” Jones v. Aero/Chem Corp., 921

F.2d 875, 878 (9th Cir. 1990).

      When an appeal is pending and a timely motion for relief has been made, a

district court may “(1) defer considering the motion; (2) deny the motion; or (3) state

either that it would grant the motion if the court of appeals remands for that purpose

or that the motion raises a substantial issue.” Fed.R.Civ.P. 62.1(a).

                                   DISCUSSION

      The opening memorandum in support of the motion is notable for what it

lacks−namely, any discussion of why the evidence upon which Henao relies is

newly discovered for purposes of Rule 60(b)(2). In fact, other than conclusorily

stating that the evidence creates a genuine issue of material fact, Henao does not

explain why the motion should be granted. As for Rule 60(b)(3), other than


                                           4
containing the text “and (3),” the opening memorandum is completely silent on how

that provision applies here. The words “fraud, misrepresentation, or

misconduct”−the grounds upon which relief under Rule 60(b)(3) can be granted−are

never mentioned, much less applied. Moreover, Henao appears unconvinced by his

own reliance on Rule 60(b)(3), given that, in the opening memorandum, he states

that the motion is only based upon “newly discovered evidence.” See Dkt. No. 38

at 4.

        Things get little better in Henao’s reply memorandum. Again, rather than

acknowledging that there is an actual standard for analyzing evidence relied upon

for purposes of Rule 60(b)(2), Henao simply purports to reply to Hilton’s arguments

in opposition. Given that Henao never showed why he was entitled to relief under

either Rule 60(b)(2) or (3) in his opening memorandum, even a commanding

rejection of Hilton’s arguments in opposition would do little to advance Henao’s

burden as the movant. This is especially so where, as here, Henao does not actually

reply to all of Hilton’s arguments.

        There are two particularly notable examples. First, in opposition, Hilton

argues that Henao failed to exercise reasonable diligence in discovering the evidence

upon which he relies. Hilton asserts that Henao could have obtained the evidence

during discovery if he had sought to depose any of the relevant individuals or obtain

their declarations. In the only apparent reference to this argument in reply, Henao


                                           5
states:

          After the District Court granted the summary judgment, Plaintiff
          Henao, due to his longstanding association with Isa, was provided [the
          March 2018 ISA Declaration], which confirmed that in fact her
          understanding and action in filing the deactivation of license was
          because Plaintiff Henao was terminated as he had argued on the motion
          for summary judgment.

Dkt. No. 42 at 14.

          There is no other arguably close mention of how Henao went about trying to

obtain the March 2018 Isa Declaration, let alone the other evidence upon which he

relies, or why the same could not have been discovered earlier. In other words, the

only activity Henao possibly contends constitutes diligence was Isa providing him

the March 2018 Isa Declaration after Hilton was granted summary judgment. Not

even Henao, though, argues this constitutes reasonable diligence. As far as the

Court can tell, the word “diligent” or any derivation of that word is entirely missing

from Henao’s opening and reply memoranda. This is perhaps not surprising.

There is simply nothing reasonably diligent about waiting for the entry of an order

on summary judgment to learn of the holes that need filling in your case. Even if

that is not what happened here, Henao makes no effort to reply to Hilton’s argument

that the evidence he relies upon in the motion could have been obtained simply by

deposing the relevant individuals. As a result, Henao has failed to satisfy his

burden of showing that the evidence he relies upon for purposes of Rule 60(b)(2)

could not have been discovered with reasonable diligence in time to move under

                                            6
Rule 59(b). Therefore, the motion is denied to the extent it seeks relief under Rule

60(b)(2).

      Second, in opposition, Hilton argues that Henao’s reliance on Rule 60(b)(3) is

difficult to understand, but, as understood, it relies on evidence that does not reveal

fraud. As discussed above, in light of the fact that Henao does not mention fraud,

misrepresentation, or misconduct in his opening memorandum, the Court cannot

disagree with Hilton that Henao’s reliance on Rule 60(b)(3) is incomprehensible.

Even in reply, under a heading that purports to address Hilton’s argument in this

regard, Henao states that the March 2018 Isa Declaration “clearly disputes” Hilton’s

assertion that Henao was not terminated on July 4, 2016, “and at a minimum creates

a material issue of fact as to the termination.”

      In other words, Henao’s argument appears to be that, because a genuine issue

of material fact purportedly exists, fraud or a misrepresentation has been committed.

Given that a genuine issue of material fact is the standard for summary judgment,

that would seem an extreme interpretation of fraud or a misrepresentation. Henao,

of course, does not make that specific argument. Instead, he argues that the March

2018 Isa Declaration “raises a substantial issue ….” Henao, conveniently, avoids

identifying the “substantial issue.” It is certainly not fraud or misrepresentation, as

a mere dispute of fact obviously does not mean or even imply either. Moreover,

Rule 60(b)(3) is not some back-door way for Henao to litigate summary judgment


                                           7
when that moment has long since passed. As a result, the Court denies the motion

to the extent it seeks relief under Rule 60(b)(3).

                                        CONCLUSION

       There are many problems with the instant motion for relief from judgment.

By not addressing all of them, the Court does not mean to suggest they do not exist.

Hilton’s opposition memorandum covers many of them, including the fact that the

March 2018 Isa Declaration was signed in March 2018−seven months before the

motion was filed.2 The Court elects, though, to deny the motion for the reasons set

forth herein. Accordingly, Henao’s motion for relief from judgment, Dkt. No. 38,

is DENIED.

       IT IS SO ORDERED.

       Dated: November 13, 2018 at Honolulu, Hawai‘i.




2
 The Court notes that only by the working of Fed.R.Civ.P. 6(a)(1)(C) was the motion filed at the
“extreme limit” of time allowed under Rule 60(c)(1). See Kagan v. Caterpillar Tractor Co., 795
F.2d 601, 610 (7th Cir. 1986) (explaining that the “no more than a year” language is “an extreme
limit, and the motion will be rejected as untimely if not made within a reasonable time, even
though the one-year period has not expired.”) (quotation omitted); see also Fed.R.Civ.P.
6(a)(1)(C) (excluding Saturdays, Sundays, and legal holidays, such as Columbus Day, from
periods stated in days or a longer unit). As the Seventh Circuit explains, waiting−which is clearly
what Henao did here−until the final possible day to file a Rule 60(b) motion does not mean such a
motion was filed within a reasonable time. Cf. Lemoge v. United States, 587 F.3d 1188, 1196-97
(9th Cir. 2009) (explaining that a number of factors are relevant to whether a Rule 60(b)(1) motion,
which was filed within a year of dismissal, was filed within a “reasonable time,” and finding the
motion in that case was filed within a reasonable time in light of the fact that the movants’ attorney
had suffered from “traumatic medical issues,” including three surgeries, prior to filing the motion).
                                                  8
